Citation Nr: 1425546	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  06-01 256	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial evaluation than 10 percent for degenerative joint disease of the left knee (left knee disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

McKayle D. Bruce, General Attorney


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In December 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In August 2011, the Board issued a decision that, in part, denied the claim of entitlement to a higher initial evaluation than 10 percent for degenerative joint disease of the left knee.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the December 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013 the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.


Accordingly, the portion of the August 2011 Board decision that denied a higher initial evaluation than 10 percent for degenerative joint disease of the left knee is vacated.  The remainder of the August 2011 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


